Citation Nr: 0816454	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  00-21 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury due to a gunshot wound.

3.  Entitlement to special monthly compensation based on 
being housebound.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from September 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  On an "Appeal Hearing Options Form" which was 
dated on September 30, 2000, and date-stamped as received by 
the RO on October 5, 2000, the veteran requested an RO 
hearing.  In a letter dated on September 23, 2001, and date-
stamped as received by the RO on September 26, 2001, however, 
the veteran withdrew her RO hearing request.  See generally 
38 C.F.R. §§ 20.700, 20.703 (2007). 

In May 2005, a Board Deputy Vice Chairman denied the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims ("Veterans Court") and, in a September 
2005 Order, the Veterans Court dismissed this appeal for lack 
of jurisdiction.

On a VA Form 9 dated on October 3, 2005, and date-stamped as 
received by the RO on November 7, 2005, the veteran requested 
a Central Office Board hearing on her appeals.  In a letter 
dated on December 7, 2006, and date-stamped as received by 
the RO on December 8, 2006, however, the veteran withdrew her 
Board hearing request.  See 38 C.F.R. § 20.704 (2007).

In February 2007, the Board determined, in pertinent part, 
that new and material evidence had been received sufficient 
to reopen the veteran's previously denied claim of service 
connection for PTSD.  The Board then remanded all of the 
veteran's claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.  The 
veteran again appealed to the Veterans Court and, in a 
September 2007 Order, the Veteran Court dismissed this appeal 
for failure to prosecute.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records show that she was 
not awarded the Purple Heart Medal and did not serve in 
Vietnam.

3.  The veteran's statements regarding her claimed in-service 
stressors are not credible.

4.  There is no valid diagnosis of PTSD based on a 
corroborated in-service stressor.

5.  The veteran's statements regarding residuals of a head 
injury due to an in-service gunshot wound are not credible.

6.  The objective medical evidence of record shows no 
complaints of or treatment for residuals of a head injury due 
to a gunshot wound during or after active service.

7.  Service connection is not in effect for any disabilities.

8.  The veteran is not permanently housebound by reason of 
any service-connected disabilities.

9.  There is no medical evidence showing the loss of use or 
loss of an extremity, significantly impaired vision, or other 
similar disabling conditions which require special 
adaptations to a motor vehicle or other conveyance for safe 
operation.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The veteran's claimed residuals of a head injury were not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).

3.  The criteria for entitlement to special monthly 
compensation based on housebound status have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350(i) (2007).

4.  The criteria for entitlement to automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2003, August 2004, December 
2005, and in March 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit detailed descriptions 
of her claimed in-service stressor and medical evidence 
showing a diagnosis of PTSD based on a corroborated in-
service stressor, residuals of a head injury during active 
service, and/or that she was permanently housebound due to 
the loss of use or loss of an extremity, significantly 
impaired vision, or other similar disabling conditions which 
required special adaptations to a motor vehicle or other 
conveyance for safe operation.  These letters noted other 
types of evidence the veteran could submit in support of her 
claims and informed her of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2005 and March 2006 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claim of service connection for PTSD, and 
noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As noted in the Introduction, in 
February 2007, the Board reopened the veteran's previously 
denied claim of service connection for PTSD and remanded this 
claim to the RO/AMC for additional development.

Additional notice of the five elements of a service-
connection claim was provided in December 2005 and in June 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of her rights and responsibilities 
under the VCAA.

Although complete content-complying VCAA notice was not 
provided prior to the initial adverse rating decision denying 
the benefits sought on appeal, the Board observes that all of 
the veteran's claims were readjudicated in a December 2007 
Supplemental Statement of the Case after all VCAA notice had 
been provided.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained the veteran's service medical records, 
service personnel records, assisted the veteran in obtaining 
evidence, and afforded the veteran the opportunity to give 
testimony before the RO and the Board, although she declined 
to do so.  The Board's February 2007 remand directed the RO 
to attempt to obtain the veteran's Social Security 
Administration (SSA) records.  In June 2007, SSA notified the 
RO that the veteran's file had been destroyed.

The veteran has asserted repeatedly that she was wounded 
during combat service in Vietnam and was awarded a Purple 
Heart Medal.  As the RO explained to the veteran in a 
December 27, 2004, letter, however, there is no evidence in 
the veteran's available service personnel records that she 
served in Vietnam or that she was awarded a Purple Heart 
Medal.  The veteran also has asserted repeatedly that her 
claimed in-service stressor occurred when she received a head 
injury from a gunshot wound while on active service in Korea 
in 1975; the veteran's service medical records, however, do 
not show that she received a head injury at any time during 
active service.  

The RO has obtained the veteran's service personnel records 
from her second period of active service and also has 
attempted to obtain service personnel records from her first 
period of active service.  In October 2004, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
notified VA that the veteran's personnel file had been 
charged out to the U.S. Army Discharge Review Board in April 
2004 and had not been returned.  Thus, it appears that some 
of the veteran's service personnel records may be lost.  In 
cases where the veteran's service medical records (or other 
pertinent records, for that matter) are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service medical records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veterans 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
Although the Board acknowledges that some of the veteran's 
service personnel records are not available for review, a 
remand to attempt to obtain the veteran's service personnel 
records from her first period of active service is not 
warranted.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board observes that service connection for PTSD cannot be 
granted in the absence of a corroborated in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  The veteran's VA 
medical records show that she has refused referrals for 
evaluation of her claimed PTSD.  There also is no evidence of 
complaints of or treatment for a head injury during or after 
active service.  The veteran's VA medical records show that 
she increasingly is uncooperative, belligerent, and 
threatening to VA medical personnel and misses outpatient 
appointments.  The Veterans Court has held that "[t]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Service connection 
is not in effect for any disabilities and there is no medical 
evidence that the veteran is housebound due to any service-
connected disabilities or is entitled to an automobile or 
other adaptive equipment.  In summary, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

The veteran contends that she incurred PTSD during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that the veteran was not treated for PTSD during active 
service.

A review of the veteran's DD Form 214 for her first period of 
active service from June 1974 to June 1976 shows that she was 
awarded the National Defense Service Medal.  Her military 
occupational specialty (MOS) was radio relay and carrier 
attendant.  She had 1 year and 1 month of foreign and/or sea 
service.  In the "Remarks" section of this DD Form 214, it 
was noted that the veteran's last overseas tour was in Korea.  
A review of the veteran's DD Form 214 for her second period 
of active service from September 1978 to December 1980 shows 
that she was awarded a Good Conduct Medal.  Her MOS was 
multichannel communication equipment operator and unit 
supplyman.

A review of the veteran's available service personnel records 
shows that she served in Korea from October 1978 to November 
1979 and in Italy from November 1979 to October 1980.  She 
also was convicted following a special court-martial in 
October 1980 for several violations of the Uniform Code of 
Military Justice and sentenced to 2 months' hard labor.

The post-service medical evidence shows that, in a September 
1987 letter, G.C.M., M.D. (Dr. G.M.), and A.B.R, Ph.D. 
(Dr. A.R.), stated that they had been counseling the veteran 
since July 1986.  These physicians reported that, while on 
active service, the veteran had been the subject of court-
martial proceedings "in which she felt she was unjustly 
accused and unfairly tried.  Secondary to the court-martial, 
her symptoms have indicated post-traumatic stress reaction."

A review of a "Resident Service Plan" from Carlyle Care 
Center dated in February 2004 shows that the veteran had 
reported several psychiatric hospitalizations and "being 
shot in the back while in the military."  She was admitted 
to this facility for 6 months.  The diagnoses included PTSD.

In September 2004, the veteran submitted a completed PTSD 
Questionnaire in which she contended that she had received 
shrapnel wounds to the head and back while patrolling the 
perimeter of Camp Red Cloud in Korea.  She also contended 
that she had been treated for PTSD while on active service in 
Italy during her second period of active service.

On VA outpatient treatment in January 2005, the veteran 
reported that she had been on temporary duty (TDY) in 
Vietnam.  The diagnoses included PTSD, with a note that the 
veteran "declines any referrals" for mental health 
treatment.

With respect to the veteran's service connection claim for 
PTSD, there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible corroborating evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service.  In such cases, the record must 
contain other evidence that substantiates or corroborates the 
veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that her in-service stressor 
occurred when she was wounded in the head and back while on 
perimeter patrol at Camp Red Cloud in Korea in 1975.  
Alternately, she has asserted that her in-service stressor 
occurred when she was wounded in combat in Vietnam and 
received a Purple Heart Medal.  The veteran's service 
personnel records, however, do not show any combat service, 
including in Vietnam, or any award of the Purple Heart Medal 
for any wounds suffered in combat or otherwise at any time 
during active service.  The veteran's DD Form 214 from her 
first period of active service indicates that her last 
overseas tour was in Korea; thus, the Board acknowledges that 
the veteran served in Korea during her first period of active 
service.  There is no evidence in her service medical records 
that she was wounded in the head and back or that she 
received treatment for PTSD during active service.  The 
veteran's reported in-service stressor of being wounded while 
on patrol in Korea or on TDY in Vietnam also seems 
inconsistent with her MOS of radio relay and carrier 
attendant.  Further, the veteran has not provided sufficient 
additional details concerning the alleged in-service 
stressors such that corroboration could be attempted by the 
Joint Services Records Research Center (JSRRC) (formerly the 
Center for Unit Records Research).  And, as noted above, an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

The Board appropriately presumed that the veteran's multiple 
lay statements concerning her claimed in-service stressors 
were credible when it reopened the veteran's service 
connection claim for PTSD in February 2007.  Given that these 
statements contradict each other and are not consistent with 
the veteran's contemporaneous service medical and personnel 
records, however, the Board now finds these statements not to 
be credible.  Indeed, in addition to the veteran's accounts 
of her alleged injuries changing, they are completely 
implausible in light of her service and medical history.  

Regarding the September 1987 letter, the physician's 
attributed post-traumatic stress reaction to the stress of 
her court-martial proceedings.  The Board is cognizant that 
it cannot use its own medical judgment, but such an opinion 
is certainly suspect.  Nonetheless, without addressing the 
competency of such an opinion, the veteran was found guilty 
of the charges at the special court-martial and any stress 
associated with the process was due to her own misconduct.  
Further, the veteran has not described this as a stressor 
during the course of this appeal.  Thus, any diagnosis based 
on a stressor that was due to the veteran's misconduct cannot 
be the basis for a grant of service connection for PTSD.  

Because the veteran's claimed in-service stressor could not 
be corroborated, and because she has not produced any other 
credible evidence showing that her claimed in-service 
stressors actually occurred, there is no valid diagnosis of 
PTSD based on a corroborated in-service stressor.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

The veteran also contends that she incurred residuals of a 
head injury during active service following a gunshot wound 
to the head and back while on active service in Korea in 
1975.

The veteran's service medical records show no complaints of 
or treatment for residuals of a head injury at any time 
during either of the veteran's two periods of active service.  
At the veteran's enlistment physical examination at the 
beginning of her first period of active service in June 1974, 
clinical evaluation of her head was normal.  The veteran's 
separation physical examination at the end of her first 
period of active service was not available for review.  At 
her enlistment physical examination in September 1978 at the 
beginning of her second period of active service, the veteran 
denied any history of a head injury.  Clinical evaluation of 
her head and spine was normal.  The veteran's history and 
clinical evaluation were unchanged at her separation physical 
examination in November 1980.

The post-service medical evidence shows no complaints of or 
treatment for residuals of a head injury at any time since 
her separation from active service in December 1980.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a head injury due to a gunshot wound.  As noted 
elsewhere, the veteran's statements regarding an in-service 
head injury resulting from a gunshot wound while on perimeter 
patrol in Korea are simply not credible and contradicted by 
contemporaneous service medical records showing no complaints 
of or treatment for residuals a head injury at any time 
during active service.  There also is no evidence of any 
post-service complaints of or treatment for residuals of a 
head injury.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board finds that the veteran's allegations regarding 
gunshot wounds were completely fabricated by the veteran.  
Absent evidence of complaints of or treatment for residuals 
of a head injury during or after active service, the Board 
finds that service connection for residuals of a head injury 
due to a gunshot wound is not warranted.

The veteran also contends that she is entitled to special 
monthly compensation because she is housebound.

Special monthly compensation is payable where a veteran has a 
single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in 
addition (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. This 
requirement is met when the veteran is substantially confined 
as a result of his service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The veteran has asserted repeatedly that she is "130% 
disabled."  Contrary to the veteran's assertions, a review 
of the claims file shows that service connection is not in 
effect for any disabilities.  In fact, a review of the most 
recent rating decision in February 2005 shows that she has 
been in receipt of VA pension for non-service-connected 
disability, evaluated as 80 percent disabling for pension 
purposes only, since January 26, 1996.

The medical evidence shows that the veteran continues to 
received outpatient treatment from VA for multiple medical 
issues, none of which are service-connected.  As noted 
elsewhere, more recent VA treatment records show that the 
veteran increasingly is uncooperative, belligerent, and 
threatening to VA medical personnel when she insists that she 
is service-connected for multiple disabilities and the fact 
that service connection is not in effect for any disabilities 
is explained to her.  Given the foregoing, the Board finds 
that the appellant's claim of entitlement to special monthly 
compensation based on being housebound must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

Finally, the veteran contends that she is entitled to 
financial assistance in the purchase of an automobile or 
other conveyance or adaptive equipment.

Under 38 U.S.C.A. § 3901(a), entitlement to automobile and 
adaptive equipment only may be established if the evidence 
demonstrates a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808(a).  A veteran also may be entitled only to 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

On a VA Form 21-4502, "Application For Automobile Or Other 
Conveyance And Adaptive Equipment," completed by the veteran 
and date-stamped as received by the RO on December 30, 2004, 
it appears that the veteran contended that loss of the use of 
her left foot was the basis for her entitlement to automobile 
or other adaptive equipment.

As noted elsewhere, service connection is not in effect for 
any disabilities.  Nor is there any medical evidence that the 
veteran has lost or lost the use of any of her extremities or 
experiences vision problems which could be related to active 
service.  Thus, the Board finds that the appellant's claim of 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment must be 
denied as a matter of law.  See Sabonis, 6. Vet. App. at 429-
30.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a head 
injury due to a gunshot wound is denied.

Entitlement to special monthly compensation based on being 
housebound is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


